UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2042



DAVID E. TAYLOR,

                                            Plaintiff - Appellant,

          versus

FRESH FIELDS MARKETS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CA-94-55-C)


Submitted:   May 1, 1997                      Decided:   May 7, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


David E. Taylor, Appellant Pro Se. Thomas Patrick Murphy, Michael
Frank Marino, Eric Anthony Welter, REED, SMITH, SHAW & MCCLAY,
McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order adopting the

magistrate judge's recommendation and dismissing his employment

discrimination action for failure to conduct discovery and failure

to prosecute. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and
find no abuse of discretion and no reversible error. Accordingly,

we affirm on the reasoning of the district court. Taylor v. Fresh
Fields Markets, Inc., No. CA-94-55-C (W.D. Va. June 27, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2